tcmemo_2012_221 united_states tax_court robert l bernard and diolinda b abilheira petitioners v commissioner of internal revenue respondent docket no filed date robert l bernard and diolinda b abilheira pro sese randall g durfee ashley v targac and paul c feinberg for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure and a sec_6662 penalty of dollar_figure in relation to petitioners’ federal_income_tax for after concessions the issues for decision are whether distributions petitioners received from various individual_retirement_accounts iras are taxable as ordinary_income and whether petitioners are liable for the sec_6662 penalty all section references are to the internal_revenue_code code for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioners resided in texas when they filed their petition robert l bernard petitioner is a former assistant u s attorney beginning in he suffered from various health ailments including cardiac disorders depression and memory loss he retired in because of disability petitioner prepared his own income_tax returns before petitioners were married and prepared their joint returns after they were married in petitioner diolinda abilheira is a registered nurse she received a bachelor’s degree from boston college and a master’s degree from boston university and she did graduate work at case western reserve university in cleveland she participated in a teachers insurance and annuity association-college retirement equities fund program while working as an assistant professor at the university of rhode island during she received dollar_figure from this ira she also received dollar_figure that year from a pennsylvania m fund account another ira held in her name during petitioners received income from interest royalties dividends social_security_benefits and other ira_distributions in addition to the income described in the preceding paragraph they filed a joint form_1040 u s individual_income_tax_return that petitioner prepared using turbotax software the adjusted_gross_income reported on petitioners’ return was dollar_figure they underreported interest_income by dollar_figure rents and royalties by dollar_figure social_security_benefits by dollar_figure and dividends by dollar_figure the tax reported on the return was dollar_figure during petitioners received a total of dollar_figure from their various iras they did not report any of the distributions as ira_distributions on the appropriate line on form_1040 they did not attach a form_8606 nondeductible iras to their return or otherwise indicate that they were claiming that any of their distributions were nontaxable based on previous nondeductible_contributions as of the time of trial in date petitioners had not calculated the amounts of any nondeductible_contributions they made to their iras and neither the amounts of any such contributions nor the amounts reported on prior years’ tax returns can be determined from evidence in the record instead of correctly reporting the ira_distributions on their tax_return petitioners mischaracterized dollar_figure of the distributions as proceeds of sale claimed a combined basis of dollar_figure and reported dollar_figure as long-term_capital_gains they agreed that they failed to report six additional ira_distributions totaling dollar_figure when the return was prepared petitioner had misfiled or misplaced the information returns reporting their income petitioners had received notice that the internal_revenue_service was challenging their treatment of ira_distributions on tax returns for earlier years petitioners obtained an extension of time to file the return because petitioner was suffering from depression confusion and memory loss petitioner was hospitalized in date during the period of extension for filing the return the notice_of_deficiency sent to petitioners for was based on information returns filed by third parties those information returns reported dollar_figure as taxable amounts from retirement accounts during the course of this case respondent acknowledged that a portion of the distributions had been included in income as long-term_capital_gains and has conceded that petitioners would be entitled to decrease their long-term_capital_gain income by the dollar_figure reported on their return if respondent’s adjustment to retirement distribution income is sustained opinion procedural matters in the petition petitioners asserted that they demand regular_tax case procedures that are appealable to court_of_appeals the case was set for trial on date but was continued on petitioners’ motion so that the parties could determine the amounts of nondeductible_contributions to the iras the case was continued to date but was thereafter continued again on petitioners’ motion so that they could take a trip out of the country by notice served date the case was set for trial on date when the case was called petitioner moved that the trial be conducted under the small_tax_case procedures of sec_7463 even though doing so would give up the parties’ rights to appeal see sec_7463 respondent objected because the amount in dispute for including the deficiency and the penalty exceeded dollar_figure see sec_7463 e the motion was denied petitioners continue to argue that this case qualifies for sec_7463 status because the deficiency ignoring the penalty is less than dollar_figure and their computations show that they do not owe taxes on certain of the distributions thus bringing the total in dispute to less than dollar_figure petitioner although trained as a lawyer stated that they would give up their right to appeal in order to avoid having rules of evidence strictly applied they apparently assume--erroneously--that relaxed rules of procedure and evidence under rule b relieve them of the necessity of timely and appropriate evidence and arguments based on applicable law rule b however refers to consistency with orderly procedure and requires evidence that has probative value in any event this case is governed by procedures and rules applicable to cases not eligible for an election under sec_7463 see id petitioners were directed to file an opening brief addressing the legal arguments in respondent’s pretrial memorandum which specifically described the requirements that taxpayers identify and substantiate nondeductible_contributions to iras that reduce the amounts of taxable_distributions and the treatment of ira_distributions as ordinary_income and not capital_gains petitioners’ opening brief filed date did not address those legal arguments but made factual assertions and attached documents allegedly relating to characterization of contributions and unrelated errors by respondent none of which were part of the evidentiary record petitioners’ legal arguments were directed at the sec_6662 penalty and did not address the statutory treatment of ira_distributions respondent’s answering brief was filed date among other things respondent argued that petitioners had failed to produce any evidence corroborating their blanket assertions that the distributions were a return_of_capital and not taxable petitioners’ reply brief was filed date on date approximately months after the first continuance months after the trial months after respondent’s brief was filed and months after their reply brief was filed petitioners filed a motion to incorporate into the record the exhibits to their briefs that had not been produced at trial respondent objects on grounds of relevance in that the tendered records do not support petitioners’ claims and timeliness and contends that consideration of the records after cross-examination and briefing would be prejudicial we agree with respondent on both grounds and petitioners’ motion to incorporate these exhibits into the trial record will be denied petitioners assert a variety of alleged missteps and misconduct by respondent’s counsel ranging from changing calculations to wrongful disclosure of an unrelated taxpayer’s return_information none of the assertions even if true would affect petitioners’ deficiency petitioners’ attacks on the court in relation to its rules_of_practice and procedure and the rulings in this and other cases lack merit and will not be addressed in this opinion adverse rulings are not grounds for disqualification or recusal see 624_f2d_869 9th cir 567_f2d_955 10th cir 559_f2d_31 d c cir 466_f2d_1000 7th cir because we have declined petitioners’ attempts to have this case treated as a small_tax_case petitioners have the right to challenge those rulings on appeal ira_distributions taxation of distributions from retirement accounts is governed specifically by statute and regulation sec_61 defines gross_income as all income from whatever source derived including but not limited to a nnuities and p ensions sec_408 provides a series of rules relating to iras specifically that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 this provision is explained further in sec_1_408-4 income_tax regs see also 111_tc_250 gallagher v commissioner tcmemo_2001_34 martin v commissioner tcmemo_1992_ aff’d without published opinion 987_f2d_770 5th cir costanza v commissioner tcmemo_1985_317 petitioners claim that because capital_gains within their iras increased the value of those accounts they are entitled to report the distributions received as capital_gains they also contend that capital_gains within the accounts increased the cost_basis of petitioners’ shares they have cited no authority to support this position and there is none gains within iras are not taxed but accumulated income included in distributions is taxed in accordance with the provisions of sec_408 see eg sec_408 the deferred taxation of income at ordinary rates is the offset for the benefits of qualified_plans petitioners also claim that the distributions during were a return of their investments made through nondeductible_contributions however the evidence even considering the records not produced until after trial does not support their generalized assertions for example petitioners claim that nondeductible_contributions to petitioner’s thrift_savings_plan tsp account were among the amounts distributed from a rollover ira and are therefore not taxable petitioner’s contributions to his tsp account however appear to have been made with pretax dollars the materials attached to petitioners’ opening brief and the authorities cited in respondent’s brief indicate that such pretax contributions and any increase in value of the tsp account are taxable when received as distributions unless there is a qualified rollover to a retirement_plan such as an ira see sec_401 sec_402 j where pretax tsp funds are rolled over to an ira as petitioner’s were later distributions from the ira are fully taxable as ordinary_income under sec_72 and sec_408 moreover petitioners have not shown that any nondeductible_contributions were not used in prior years to reduce taxable_distributions from their iras they ignore relevant authorities cited by respondent and have not cited any provision of sec_72 on which they rely to reduce the taxable amounts of the distributions that they received in thus all of the distributions are included in their gross_income and taxed as ordinary_income the amounts previously reported as capital_gains will be eliminated in the rule computation in accordance with respondent’s concession sec_6662 penalty respondent has the burden of producing evidence that the sec_6662 penalty applies see sec_7491 sec_6662 and b and imposes a accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the code and defines disregard as any careless reckless or intentional disregard disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation sec_1_6662-3 income_tax regs a substantial_understatement_of_income_tax exists if the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 the stipulated omission of significant income in this case and the resulting understatement in excess of of the tax required to be shown on the return satisfy respondent’s burden of showing that the sec_6662 penalty is appropriate and petitioners must show that the penalty should not be imposed see 116_tc_438 the accuracy-related_penalty under sec_6662 is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite petitioners rely on petitioner’s health problems which started in as an excuse for the numerous errors on their tax_return for they assert that the determination of the penalty in this case was done arbitrarily by computer without regard to petitioner’s poor health and that penalties have not been imposed against other taxpayers such as the secretary_of_the_treasury who relied on turbotax to prepare their tax returns they confuse authorities describing a serious medical_condition as an excuse for late filing of a return with those describing reasonable_cause sufficient to avoid a penalty under sec_6662 to the extent that the omission of numerous items of income and mischaracterization of others in this case led to a substantial_understatement_of_income_tax petitioners have not shown that they had reasonable_cause the treatment of a portion of the distribution as capital_gains was contrary to law petitioners did not rely on relevant authorities or competent tax advisers or otherwise make reasonable efforts to assess their proper tax_liability see 114_tc_259 sec_1_6664-4 income_tax regs although they cite petitioner’s poor health confusion and memory loss as excuses for the errors on their return we view petitioners’ failure to seek competent help in preparing the return as negligence petitioner admits that he did not maintain organized files for the information returns that were received and thus did not have all of the information at hand when he prepared the return the length and severity of the health problems suggest that a reasonable person in petitioner’s position would have sought help rather than adopt his disability as an excuse for inaccurate reporting he did not exercise reasonable diligence in determining petitioners’ joint tax_liability petitioner abilheira who was obviously aware of petitioner’s condition testified that she did not notice that over dollar_figure in distributions that she received was omitted from the joint_return because she didn’t pay that much attention to it there is no indication that she had any disabling health condition she is well educated and was negligent in not taking steps to assure that the tax_return was correct we have considered the other arguments of the parties they are irrelevant lack merit or are unnecessary to the result reached to reflect respondent’s concessions and the foregoing decision will be entered under rule
